DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2021, April 15, 2021, June 24, 2021, and August 20, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the coating having a greater thickness at an exterior surface of the nonwoven substrate as compared to a central region of the nonwoven substrate spaced apart from the exterior surface” in lines 4-6. The limitation is indefinite because it is unclear what of the central region is being compared to the thickness of the coating at the exterior surface. In the case a thickness of the coating at a central region is being compared to the thickness of the coating at the exterior surface the limitation is further unclear because previously claim 1 states that the coating overlies the nonwoven. The definition of “overlie” is to lie over or upon (merriam-webster.com), therefore based on the previous limitation in claim 1 there is no coating in the interior, central region of the nonwoven to compare to the coating at the exterior surface.
Claims 2-20 are also rejected based on their dependency from claim 1, rejected above.

Claim 2 recites the limitation "the thickness of the coating at the central portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 compares the thickness of the coating at the exterior surface to the thickness of the coating at the central portion of the nonwoven with values greater than 0. Since specific values are claimed (e.g., the thickness of the coating at the exterior surface being greater than the thickness of the coating at the central portion by at least about 1%), the limitation appears to be claiming the presence of coating in the interior, central portion of the nonwoven. However, as discussed in the 112(b) rejection of claim 1 above, the central portion of the nonwoven cannot contain any coating when the coating is specified as overlying the nonwoven. The thickness of the coating in the central portion of the nonwoven when the coating overlies the nonwoven is 0, therefore it is unclear how values can be determined for claim 2.
Claim 3 recites the limitation "the thickness of the coating at the central portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 also compares the thickness of the coating at the exterior surface to the thickness of the coating at the central portion of the nonwoven, and is indefinite for the same reasons described with respect to claim 2 above.
Claim 9 recites “such” at line 2. The limitation is indefinite because it is unclear whether the following ranges are exemplary ranges or are listed in the alternative.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitations “5 to 95% of the first type of fibers” and “5 to 95% of the second type of fibers” in lines 2 and 3. The limitations are indefinite because it is unclear what the percentages are with respect to (e.g., weight, volume, number of fibers, etc.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyer (US 5685935).
With respect to claim 1, Heyer teaches a low-density, lofty, open, porous, nonwoven scouring article (col. 2, lines 22-26). At least a portion of the first and second fibers on one major surface of said nonwoven article has an abrasive coating bonded thereto (a coating overlying the nonwoven substrate), and at least a portion of the first and second fiber of the interior region have no abrasive coating bonded thereto (the coating has a greater thickness at an exterior surface of the nonwoven substrate as compared to a central region of the nonwoven substrate spaced apart from the exterior surface) (col. 2, lines 49-53).

With respect to claim 4, Heyer teaches all the limitations of claim 1 above. Heyer further discloses examples where the loft of the nonwoven fabric after rebulking is 18.8, 16.0, 17.9, or 15.1 mm (Table 1).
It is noted that claim 4 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 4 this would be a loft of 12-20 mm.

With respect to claim 12, Heyer teaches all the limitations of claim 1 above. Heyer further teaches examples where the nonwoven includes fibers first and second fibers with different deniers (Table 1; Examples 1-10) and different compositions (Table 1; Examples 1-10).

With respect to claim 13, Heyer teaches all the limitations of claim 12 above. Heyer further teaches the nonwoven article contains up to about 50 weight percent bicomponent fibers (first type of fiber), more preferably from about 20 to about 40 weight percent (col. 4, line 64 – col. 5, line 4). This would result in 60-80 weight percent of the second type of fiber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Wantanabe (US 2007/0054600).
With respect to claim 5, Heyer teaches all the limitations of claim 1 above. Heyer further teaches the binder coating slurry preferably includes abrasive particles (col. 3, lines 3-8).
It is noted that claim 5 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 5 this would be an elongation percentage of 15-75%.
Heyer is silent as to the nonwoven article comprising an elongation percentage of 15-75%.
Wantanabe teaches a polishing pad comprising a resin sheet, abraiding particles (paragraph [0014]), and a base sheet that may be a woven or unwoven cloth (paragraph [0035]). The tensile tear elongation of the polishing pad is in the range of 50% or less (paragraph [0016]). Since the tensile tear elongation is in the specified range above, the force for fixing the abraiding particles in the resin sheet is lowered and the polishing rate becomes improved (paragraph [0022]).
The elongation range of Wantanabe substantially overlaps the claimed range in the instant claim 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wantanabe, because overlapping ranges have been held to establish prima facie obviousness.
	
Since both Heyer and Wantanabe teach abrasive articles comprising a fabric, abrasive particles, and a binding resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scouring pad of Heyer to have a tensile tear elongation of less than 50% in order to lower the force for fixing the abrasive particles and improve the polishing rate.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Heyer (US 5363604)1.
With respect to claim 6, Heyer teaches all the limitations of claim 1 above.
It is noted that claim 6 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 6 this would be a tensile strength of 29-60 kgf.
Heyer is silent as to the nonwoven article comprising a tensile strength of 29-60 kgf.
Heyer ‘604 teaches low-density nonwoven scouring articles comprising a plurality of continuous filaments entangled at a multiplicity of points along their length by needlepunching and having a binder resin coated thereon which further strengthens the articles and which may bind adhesive particles thereto (col. 1, lines 8-15). The filaments are sufficiently entangled to provide a cross-direction tensile strength of at least about 0.02 kg/cm, more preferably at least about 0.03 kg/cm, in substantially all (preferably all) directions perpendicular to machine direction (col. 6, lines 18-24). The samples tested were 100 mm long (col. 7, lines 37-44), resulting in a tensile strength of at least 0.3 kg.
The tensile strength range of Heyer ‘604 substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Heyer ‘604, because overlapping ranges have been held to establish prima facie obviousness.
Since both Heyer and Heyer ‘604 teach scouring articles comprising a nonwoven fabric coated with a binder resin containing abrasive particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Heyer to have a tensile strength of at least about 0.3 kg because it is a known tensile strength suitable for scouring pads.
	

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Wantanabe (US 2007/0054600) and Heyer (US 5363604)2.
With respect to claim 7, Heyer teaches all the limitations of claim 1 above.
It is noted that claim 7 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 7 this would be a toughness index of 0.5-5 %/kgf.
Heyer is silent as to the nonwoven article comprising a toughness index of 0.5-5 %/kgf.
Wantanabe teaches a polishing pad comprising a resin sheet, abraiding particles (paragraph [0014]), and a base sheet that may be a woven or unwoven cloth (paragraph [0035]). The tensile tear elongation of the polishing pad is in the range of 50% or less, preferably 20% or less, and more preferably 5% or less (paragraph [0016]). Since the tensile tear elongation is in the specified range above, the force for fixing the abraiding particles in the resin sheet is lowered and the polishing rate becomes improved (paragraph [0022]).
Since both Heyer and Wantanabe teach abrasive articles comprising a fabric, abrasive particles, and a binding resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scouring pad of Heyer to have a tensile tear elongation of less than 5% in order to lower the force for fixing the abrasive particles and improve the polishing rate.
Heyer ‘604 teaches low-density nonwoven scouring articles comprising a plurality of continuous filaments entangled at a multiplicity of points along their length by needlepunching and having a binder resin coated thereon which further strengthens the articles and which may bind adhesive particles thereto (col. 1, lines 8-15). The filaments are sufficiently entangled to provide a cross-direction tensile strength of at least about 0.02 kg/cm, more preferably at least about 0.03 kg/cm, in substantially all (preferably all) directions perpendicular to machine direction (col. 6, lines 18-24). The samples tested were 100 mm long (col. 7, lines 37-44), resulting in a tensile strength of at least 0.3 kg.
Since both Heyer in view of Wantanabe and Heyer ‘604 teach scouring articles comprising a nonwoven fabric coated with a binder resin containing abrasive particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Heyer to have a tensile strength of at least about 0.3 kg because it is a known tensile strength suitable for scouring pads.
This results in a nonwoven with an elongation of less than 5% and a tensile strength of at least about 0.3 kg results in a toughness index of less than 16.7 %/kgf (as the numerator decreases and the denominator increases, the quotient decreases).
The toughness index range of Heyer in view of Wantanabe and Heyer ‘604 substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Heyer in view of Wantanabe and Heyer ‘604, because overlapping ranges have been held to establish prima facie obviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Yuksekkaya ("Influence of the Fabric Properties on Fabric Stiffness for the Industrial Fabrics").
With respect to claim 8, Heyer teaches all the limitations of claim 1 above.
It is noted that claim 8 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 8 this would be a stiffness of 50,000-125,000 mg.
Heyer is silent as to the nonwoven article comprising a stiffness of 50,000-125,000 mg.
Yuksekkaya teaches that the flexural rigidity of a fabric’s bending stiffness is important for both consumer and industrial applications (1. Introduction). While fabric stiffness may not be wanted too high for a good drape, it may be an important requirement especially for industrial fabrics (1. Introduction). Fabric stiffness and handling is an important decision factor for end users as the degree of fabric stiffness is related to its properties (1. Introduction).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the stiffness of the nonwoven to include the claimed range. One would have been motivated to provide a nonwoven with the desired drape, handling, and properties for its desired end use. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Bonneh (US 2006/0084344).
With respect to claim 9, Heyer teaches all the limitations of claim 1 above.
It is noted that claim 9 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 9 this would be a mean pore size of 50-300 microns.
Heyer is silent as to the nonwoven article comprising a mean pore size of 50-300 microns.
Bonneh teaches a nonwoven web material with a mean flow pore size in a range of about 10 to about 100 microns (paragraph [0010]). The mean flow pore size defines the primary absorbent characteristics such as absorptive capacity, absorptive rate, and wicking (paragraph [0010]).
The pore size range of Bonneh substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bonneh, because overlapping ranges have been held to establish prima facie obviousness.
Since both Heyer and Bonneh teach nonwoven articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Heyer to have a porosity of 10-100 microns in order to provide the desired absorptive capacity, absorptive rate, and wicking of the final product.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Schmidt (US 2004/0077247).
With respect to claim 10, Heyer teaches all the limitations of claim 1 above.
It is noted that claim 10 is being read as a series of alternatives, and the claim is being interpreted as the broadest range. In the case of claim 10 this would be a permeability of 11-20 ft3/min/ft2.
Heyer is silent as to the nonwoven article comprising a permeability of 11-20 ft3/min/ft2.
Schmidt teaches a nonwoven wet laminate having a relatively high density, low loft layer and a relatively low density, high loft layer (paragraph [0001]). The Frazier air permeability of the laminate is between about 10 and about 150 cubic feet per minute per square foot, preferably between about 15 and about 30 cubic feet per minute per square foot (paragraph [0086]).
The permeability range of Schmidt substantially overlaps the claimed range in the instant claim 10. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schmidt, because overlapping ranges have been held to establish prima facie obviousness.
Since both Heyer and Schmidt teach lofty nonwoven fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lofty nonwoven of Heyer to have an air permeability of between about 15 and about 30 cubic feet per minute per square foot because it is an known permeability in the art for lofty nonwoven fabrics.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Harmon (US 3485705).
With respect to claim 11, Heyer teaches all the limitations of claim 1 above.
Heyer is silent as to the nonwoven article comprising an MD orientation factor of 1.0-1.5.
Harmon teaches that generally the nonwoven webs from which nonwoven fabrics are produced have an orientation of fibers in a particular direction, i.e. the machine direction, which produces good strength in that direction, but poor strength in the cross direction (col. 1, lines 26-35). Webs have been produced in which the fibers lie at random so that the web will have equal strength in all directions, however this equal strength is of a lower total magnitude (col. 1, lines 26-35).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the machine direction orientation factor to include the claimed range. One would have been motivated to provide a machine direction orientation that provides the desired strength in the machine direction, cross machine direction, and the overall nonwoven. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Knoke (US 4451314).
With respect to claim 14, Heyer teaches all the limitations of claim 13 above.
Heyer is silent as to the nonwoven substrate being formed by a double needling process.
Knoke teaches a method for manufacturing a fluffy, light-weight, soft nonwoven fabric comprising fusing a nonwoven web to form a nonwoven fabric and subsequently punching one or both sides of the nonwoven fabric with needles (col. 1, lines 50-60). The needle-punching process can be performed with felting needles and embroidery looms of conventional design (col. 3, lines 3-17). Particularly well-suited is an embroidery loom with 2 boards, to produce a nonwoven fabric having a relatively smooth needle entrance side and a fluffy, bulky, emergence side (col. 3, lines 3-17). A material which is fluffy on both sides may also be produced (col. 3, lines 3-17).
Since both Heyer and Knoke teach lofty, fluffy, nonwoven fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Heyer to be needled by an embroidery loom with two boards in order to produce a nonwoven fabric with at least one fluffy, bulky side.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) as applied to claim 1 above, and further in view of Windisch (US 6352567).
With respect to claim 15, Heyer teaches all the limitations of claim 1 above.
Heyer is silent as to the coating comprising a first coating and a second coating.
Windisch teaches abrasive articles comprising a fibrous nonwoven material, a binder layer comprising a first binder contacting the nonwoven, first abrasive particles adhered to the binder layer, and a slurry layer comprising a second binder and second abrasive particles (col. 3, lines 1-10). The slurry can be applied in an amount useful to provide an abrasive article which will provide a combination of performance properties including long wear, durability, and longevity, useful surface conditioning capabilities, etc (col. 12, lines 34-38),
Since both Heyer and Windisch teach abrasive articles comprising a nonwoven layer and a coating comprising a binder and abrasive particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scouring pad of Heyer to include a second coating comprising a binder and abrasive particles in order to provide long wear, durability, longevity, and useful surface conditioning capabilities to the scouring pad.

With respect to claim 16, Heyer in view of Windisch teaches all the limitations of claim 15 above. Heyer further teaches that conventional web coating techniques such as dip coating, roll coating, and spray coating may be used to coat the nonwoven with the liquid adhesive binder (col. 11, lines 9-11).
It is noted that the limitations “dip coating” and “spray coating” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs from those of the prior art. See MPEP 2113. As discussed in the 112(b) of claim 1 above, the structure with respect to the thicknesses and the location of the coating is unclear, therefore the structure resulting from the methods in claim 16 is also unclear.

With respect to claim 17, Heyer in view of Windisch teaches all the limitations of claim 16 above. Heyer further teaches the binder coating slurry preferably includes abrasive particles (col. 3, lines 3-8).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 5685935) in view of Windisch (US 6352567) as applied to claim 1 above, and further in view of Schorr (US 2007/0048356).
With respect to claims 18-20, Heyer in view of Windisch teaches all the limitations of claim 17 above.
Heyer in view of Windisch is silent as to the nonwoven article further comprising an antimicrobial agent, an antiviral agent, or a combination thereof.
Schorr teaches an antimicrobial material composition that can be applied to material substrates and protective articles which includes polyhexamethylene biguanide (PHMB) (paragraphs [0010], [0014], [0016]). The substrate may encompass both woven and nonwoven fabrics made from either natural or synthetic fibers or combination blends of the two (paragraph [0017]). An antimicrobial agent either kills or slows the growth of microbes (paragraph [0025]).
Since both Heyer in view of Windisch and Schorr teach treated nonwoven articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nonwoven of Heyer to include a polyhexamethylene biguanide antimicrobial agent in order to kill or slow the growth of microbes on the nonwoven.
With respect to claim 20, the limitation of claim 20 further limits the antiviral agent in claim 18, but does not further limit the nonwoven article to include the antiviral agent. As described in the rejection of claim 18 above, an antimicrobial agent was chosen from the list in claim 18, not an antiviral agent. Therefore claim 20 does not further limit the selection made in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hereinafter referred to as Heyer ‘604
        2 Hereinafter referred to as Heyer ‘604